Exhibit 10.31
FIRST AMENDMENT TO LEASE
     This First Amendment to Lease (this “Amendment”) is made this 1st day of
October, 2007 by and between 1200 ENTERPRISES LLC (“Lessor”) and SUPERCONDUCTOR
TECHNOLOGIES, INC. (“Lessee”).
Recitals
     A. Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease Net dated 1 June 2001 (the “Lease”) for
the premises commonly known as 460 Ward Drive, Suites A, B, D, F and
approximately one-half of Suite E, Santa Barbara, California as more
particularly described in the Lease (the “Premises”).
     B. Lessor and Lessee are parties to that certain Standard
Industrial/Commercial Multi-Tenant Lease Net dated 22 January 2003 (the
“Warehouse Lease”) for the premises commonly known as 460 Ward Drive, Suite C,
Santa Barbara, California as more particularly described in the Warehouse Lease
(the “Warehouse Premises”). The Warehouse Lease was amended by a First Amendment
to Lease dated 22 March 2004 (the “Warehouse Amendment”). The Warehouse Lease
and the Warehouse Amendment are collectively referred to hereafter as the
“Warehouse Lease” for purposes of this Amendment.
     C. The parties desire to add the Warehouse Premises to the Lease and to
further amend the Lease to make the corresponding changes to the rent
provisions.
     D. Upon the Effective Date, the Warehouse Lease shall be terminated and be
of no further force and effect.
     E. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Lease.
     NOW, THEREFORE, in consideration of the mutual covenants of the respective
parties thereto, it is agreed as follows:
     1. Amendment of Lease. The Lease is hereby amended as follows:

  1.1   The first two (2) sentences of Paragraph 1.2(a) are hereby amended to
read as follows: “That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 460 Ward Drive, located
in the City of Goleta, County of Santa Barbara, State of California, with zip
code 93111, as outlined on Exhibit “A” attached hereto (“Premises”) and
generally described as (describe briefly the nature of the Premises): Suites A,
B, C, D, F, and approximately one-half of Suite E, totaling approximately 70,538
leaseable square foot. The Building is approximately 73,538 leaseable square
feet.”     1.2   Paragraph 1.5 is hereby amended to read as follows: “Ninety
Eight Thousand, Four Hundred & Ninety Six and 55/100 Dollars ($98,496.55) per
month (“Base Rent”), payable on the first (1st) day of each month commencing 1
May 2007 (also see Paragraph 4). The Base Rent shall be subject to adjustment on
an annual basis on 1 December 2007 and on the same day of every year thereafter
(the “Adjustment Date”). The adjustment of the Base Rent shall be calculated as
follows:         (1) The rent in effect as of the Adjustment Date in each year
shall be increased by the greater of (A) three percent (3.0%); or (B) the
percentage increase, if any, in the Consumer Price Index (All Items for All
Urban Consumers 1982-84 = 100 Base), of the United States Department of Labor,
Bureau of Labor Statistics for the Los Angeles-Anaheim-Riverside,

Initial: Lessee /s/RL Lessor /s/CV

- 1 -



--------------------------------------------------------------------------------



 



      California area for the twelve-month period ending on the immediately
proceeding September 30th (the “Index). The calculation pursuant to subparagraph
(B) shall be made according to the following formula:

  X = A x B/C     X = Adjusted Base Rent     A = Base Monthly Rent in effect as
of the Adjustment Date     B = The monthly index in effect for the twelve-month
period ending on the immediately preceding September 30th (the “Adjustment
Index”)     C = The monthly index in effect for the twelve-month period ending
on September 30th one year prior to the Adjustment Index (the “Base Index”)

      The monthly Base Rent as so increased shall be payable for each month
commencing with the Adjustment Date and continuing until the next Adjustment
Date. In no event, however, shall the CPI Adjusted Base Rent be less than the
rent payable for the month immediately preceding the Adjustment Date. Upon the
Adjustment Date, Lessee shall pay Lessor 103% of the monthly rent previously
paid by Lessee until such time as the calculation pursuant to subparagraph
(B) can be made and at that time Lessee shall pay the new monthly Base Rent plus
the total of arrearages, if any.         (2) If the Index is discontinued or
revised during the term of this lease, such other government Index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the Index had not been
discontinued or revised.         (3) In no event shall the Adjusted Base Rent
increase by greater than eight percent (8.0%) per annum.     1.3   Paragraph 1.6
is hereby amended to read as follows: “Ninety Five and 92/100 percent (95.92%)
(“Lessee’s Share”).”

     2. Effective Date. The “Effective Date” of this Amendment shall be May 1,
2007.
     3. Miscellaneous.

  3.1   This Amendment shall be construed in accordance with, and all disputes
hereunder shall be governed by, the internal laws of the State of California,
venue in the County of Santa Barbara.     3.2   In the event of any controversy
or dispute arising out of this Amendment, the prevailing party or parties shall
be entitled to recover from the nonprevailing part or parties, reasonable
expenses, including, without limitation, attorneys’ fees and costs actually
incurred.     3.3   Should any provision of this Amendment be declared or
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby and such illegal or
invalid part, term or provisions shall be deemed not to be a part of this
Amendment.     3.4   This Amendment sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.     3.5   Each part to this Agreement hereby represents and warrants
that it has the legal power, right and authority to enter into this Agreement
and to consummate this transaction and that it has not assigned any of its
rights under the Sublease to any third party.

Initial: Lessee /s/RL Lessor /s/CV

- 2 -



--------------------------------------------------------------------------------



 



  3.6   This Amendment may be executed in several counterparts and any and all
such executed counterparts shall constitute one agreement binding upon the
parties hereto.     3.7   This Amendment shall be binding on and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.

                  “Lessor”   “Lessee”    
 
                1200 ENTERPRISES LLC   SUPERCONDUCTOR TECHNOLOGIES, INC.    
 
               
By:
  /s/ Carol Vernon   By:   /s/ Bob Johnson    
 
 
 
     
 
Print Name: Carol Vernon   Print Name: Bob Johnson     Date: Nov. 2, 2007  
Date: 10/23/07    

Initial: Lessee /s/RL Lessor /s/CV

- 3 -